Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                       Oct 07 2014, 9:00 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT, PRO SE:                                  ATTORNEYS FOR APPELLEE:

ERIC D. SMITH                                       GREGORY F. ZOELLER
Pendleton, Indiana                                  Attorney General of Indiana
                                                    Indianapolis, Indiana

                                                    CYNTHIA L. PLOUGHE
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

ERIC D. SMITH,                                      )
                                                    )
       Appellant-Petitioner,                        )
                                                    )
               vs.                                  )      No. 49A02-1404-IF-310
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Respondent.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable James A. Joven, Judge
                             Cause No. 49F13-0005-IF-74014


                                         October 7, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                             STATEMENT OF THE CASE

      Appellant-Petitioner, Eric D. Smith (“Smith”), appeals the trial court’s denial of

his Indiana Trial Rule 60(B) motion for relief from judgment, in which he argued that he

should be relieved from a 2000 judgment for speeding because he was neither the person

caught speeding nor the person who admitted to the offense. We conclude that the trial

court did not abuse its discretion in denying Smith’s motion because Smith did not

present a meritorious defense.

      We affirm.

                                         ISSUE

      Whether the trial court abused its discretion in denying Smith’s motion for
      relief from judgment.

                                         FACTS

      On May 5, 2000, the State filed a Uniform Traffic Ticket alleging that Smith had

been speeding. The trial court held a hearing on July 28, 2000, and Smith appeared in

person and admitted to the allegation. The trial court found Smith liable for the ticket

and ordered him to pay $125 for the judgment and court costs within thirty days. It also

provided that Smith’s license be suspended if he did not satisfy the judgment as ordered.

Smith did not pay the judgment, and his license was suspended on September 4, 2000.

      On May 1, 2006, the trial court sent the judgment to a collection agency. After a

hearing on January 11, 2010, the trial court sent a letter to Smith for the payment of the

fines and costs. (App. 5). The court then sent a second letter on January 29, 2014.




                                            2
      On February 21, 2014, almost fourteen years after the judgment, Smith filed a

motion for relief from judgment under Trial Rule 60(B)(8). He claimed that he had just

learned of the adjudication against him by contacting the trial court about traffic

violations. He requested relief from the judgment, arguing that “somebody had stolen

[his] driver’s license and car[] and had to have impersonated [him],” because he had not

been the person who admitted to the speeding. (App. 9). Instead, Smith claimed that he

was serving the United States Army in South Korea on the days of the May 5, 2000

alleged speeding and the July 28, 2000 court hearing.

      On February 25, 2014, the trial court ordered Smith to file documentation

supporting his claims.    Smith submitted his military records, as well as certificates

certifying his completion of certain military courses, but none of these documents

indicated that Smith was in South Korea in May or July of 2000. On March 27, 2014, the

trial court denied Smith’s motion for relief. Smith now appeals.

                                       DECISION

       Smith argues that the trial court abused its discretion when it denied his motion

for relief from judgment because he provided sufficient evidence demonstrating that he

could not have been present in the United States to either receive a speeding ticket in

May 2000 or admit to the allegation of speeding in July of 2000 because he was stationed

in South Korea with the military. He also argues that the trial court’s decision improperly

conflicts with the Noblesville City Court’s decision in another traffic case that also

occurred while he was on military duty.



                                            3
       Under Trial Rule 60(B)(8), a trial court may relieve a party from a judgment for

“any reason justifying relief from the operation of the judgment,” other than reasons

specified in Trial Rule 60(B) subparagraphs (1)-(4), which do not apply here. T.R.

60(B)(8).    A motion under Trial Rule 60(B)(8) must affirmatively demonstrate

“exceptional circumstances justifying extraordinary relief,” and the movant must show a

“meritorious claim or defense.” T.R. 60(B); Wagler v. West Boggs Sewer Dist., Inc., 980
N.E.2d 363, 372 (Ind. Ct. App. 2012), trans. denied, cert. denied. A meritorious defense

is one showing that if the case had been tried on the merits, a different result would have

occurred. Parham v. Parham, 855 N.E.2d 722, 729 (Ind. Ct. App. 2006), trans. denied.

The movant also has the burden of demonstrating that relief is justified. Wagler, 980
N.E.2d at 372. A trial court’s grant or denial of a motion premised on Trial Rule

60(B)(8) is reviewable only for an abuse of discretion. Levin v. Levin, 645 N.E.2d 601,

604 (Ind. 1994). We will reverse only when the trial court’s judgment is clearly against

the logic and effect of the facts and circumstances before the court. Ford Motor Co. v.

Ammerman, 705 N.E.2d 539, 558 (Ind. Ct. App. 1999), trans. denied, cert. denied.

       As a preliminary matter, the State argues that Smith did not timely file his motion.

A motion under Trial Rule 60(B)(8) must be filed “within a reasonable time.” T.R.

60(B). Determining whether a length of time is reasonable depends on the circumstances

of each case, as well as the potential prejudice to the party opposing the motion and the

basis for the moving party’s delay. Parham, 855 N.E.2d at 728. Smith argues that his

fourteen-year delay in challenging his judgment was because he only “just learned about

the case by contacting the court for traffic violations.” (Smith’s Br. 4). However, he did

                                            4
not provide any evidence of contacting the traffic court. Instead, the CCS shows that the

trial court sent Smith letters concerning his outstanding judgment on January 11, 2010

and January 29, 2014 and did not receive a response.

          Notwithstanding the timeliness of Smith’s motion, Smith did not fulfill his burden

of demonstrating that relief was justified. He produced his military records, which

provide that he was deployed to Yongsan, South Korea on February 12, 1999 and that he

was stationed at Fort McCoy in Wisconsin beginning December 10, 2000. However, this

record does not indicate where he was in May of 2000 or July of 2000. Smith also

produced a certificate he earned for completing a U.S. Army Combat Lifesaver Course at

Fort McCoy in June of 2000. As a result, it seems clear that Smith returned to the United

States for at least a portion of the year 2000. Absent any further evidence, there is

nothing in the record other than Smith’s self-serving arguments to support his claim that

he was not the person who was caught speeding and who appeared in court to admit to

the infraction. Accordingly, because Smith did not present a meritorious defense, we

conclude that the trial court did not abuse its discretion in denying Smith’s motion for

relief.

          We also do not find any merit in Smith’s argument that, because the Noblesville

City Court granted him relief in a case involving similar issues, the trial court here was

required to do the same. The decision of one trial court is not binding on another trial

court. Ind. Dep’t of Natural Resources v. United Minerals, Inc., 686 N.E.2d 851, 857

(Ind. Ct. App. 1997), reh’g denied, trans. denied. Moreover, the facts of the instant case

are not comparable to that of the Noblesville case. Smith did not provide any of the

                                               5
underlying facts of the Noblesville case, or even the date of the infraction at issue there.

In the Noblesville court’s order granting relief from the judgment, the court stated that it

had verified that Smith was incarcerated on September 26, 2001, which was presumably

the date of the infraction.1 Based on this verification, the Noblesville court granted relief.

Unlike the Noblesville court, the trial court here was not able to verify Smith’s

whereabouts on the date of Smith’s speeding infraction. That difference justifies the

dissimilar outcomes in the two cases. In addition, the Noblesville court’s verification that

Smith was incarcerated on September 26, 2001 is not relevant here as that date is over a

year after the adjudication at issue in this case.                Accordingly, we do not find the

Noblesville case relevant here, and the trial court was not required to grant relief based

upon that court’s decision.2

        Affirmed.

NAJAM, J., and BAILEY, J., concur.




1
 Records reveal that Smith was sentenced to a twenty year executed term of imprisonment for arson on
September 26, 2001 in an unrelated criminal case (Cause No. 49G02-0103-CF-051465).
2
  In addition, Smith argues that the trial court erred because it did not conduct a hearing to determine if he
was indigent before imposing court costs. We will not address this argument as Smith is raising it for the
first time on appeal. See Jones v. State, 957 N.E.2d 1033, 1042 (Ind. Ct. App. 2011) (noting that
arguments raised for the first time on appeal are waived). Also, Smith’s adjudication was civil in nature,
and a trial court is not required to conduct an indigency hearing where there is no chance that a party will
be imprisoned for non-payment.” See Ladd v. State, 710 N.E.2d 188, 192 (Ind. Ct. App. 1999) (holding
that when restitution is ordered as part of an executed sentence, an indigency hearing is not required
because the restitution is merely a money judgment and the defendant cannot be imprisoned for non-
payment).
                                                      6